 612DECISIONSOF NATIONALLABOR RELATIONS BOARDUnited Terrazzo Precast Co., Advance Tile Company,Inc.,Consolidated Tile & Terrazzo CorporationandInternational Association of Marble, -Slate &Stone Polishers,Rubbers&Sawyers,MarbleMosaic & Terrazzo Workers'Helpers,AFL-CIO.Case 11-CA-5967November 12, 1975DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSJENKINS AND PENELLOOn July 9, 1975, Administrative Law JudgeBernard J. Seff issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and, a supporting brief and the General Counselfiled an answering brief.Pursuantto the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefsand hasdecided to affirm the rulings,'findings,2 andconclusions of the Administrative LawJudge to theextent consistentherewith and to adopthis recommended Order.We agree with the Administrative Law Judge that.Respondentviolated Section 8(a)(3) and (1) of,theAct, by discharging Otha Lancaster, Roy Lancaster,William Simons,and William Moore because theyengaged inlawful union activities. With respect to hisfindings of Section 8(a)(1), however, we rely on thefollowing credited testimony.Respondent is engaged in businessin and aboutRaleigh,North Carolina, and at the time of theiWe find no merit in Respondent's exceptionto the Administrative LawJudge's denialof itsMotion for Discovery.ChambersManufacturingCorporation,124 NLRB 721, 722 (1959) The General Counsel compliedwith the Board'sapplicablerules and suppliedRespondent with allaffidavits of witnessescalled by the General Counsel and Respondent hadan opportunity to engage in cross-examinationof these witnesses. JHRutter-RexManufacturing Company, Inc.,194 NLRB 19 (1971).2Respondent has excepted to certaincredibility findings made by theAdministrativeLaw JudgeIt is the Board'sestablishedpolicy not tooverrule an AdministrativeLaw Judge'sresolutionswith respect tocredibility unless the clear preponderanceof all of the relevant evidenceconvinces us that the resolutions are incorrectStandard Dry Wall Products,Inc.,91NLRB 544 (1950), enfd. 188 F 2d 362 (C.A. 3, 1951). We havecarefully examined the recordand find nobasis, except as setforth infra, forreversing his findings.Respondent also has exceptedto the Administrative Law Judge'srestricting Respondent's cross-examinationof David Turner,and Respon-dent's direct examinationof Paul Taylor and Ronnie Taylor With respectto Turner, Respondent inquiredinto Turner's reasons fornot speaking up atan earlier date whenhe had an opportunity to do so aboutallegations thatWes Taylor,a supervisor,knew whyRespondentdischargedcertainemployees,as discussedbelow. Turnerrespondedthat he did not give thematter any thought norhad anyone askedhim in prior interviewsanythingabout whatWes TaylorsaidWe find that further examination of Turner on221NLRB No. 94events herein Respondent had about 15 employeeson the payroll. EdwardBean,an internationalrepresentative of the Union, was hired by Respon-dent around the middle of October 1974. On his firstday on the job he spoke to William Moore aboutorganizing a union, and subsequently Moore, Si-mons; and Otha and Roy Lancaster met on Novem-ber 7, 1974,in Bean'shotel room and all four signedmembership cards for the Union. Subsequently theyattended another union meeting, visitedsome em-ployees in their homes, and talked to other employ-ees inthe plant on behalf of the Union.In the interim, Respondent learned about theunion activity and the identity of some of theemployees involved therein.Wes Taylor, a supervi-sor, asked employee David Turner, in early Novem-ber, if the latter-had heard anything about the Union.In thesameconversation,Wes Taylor told Turnerthat Otha and Roy Lancaster and some others hadsigned cards for the Union and that they were goingto be laid off on account of their union activity. WesTaylor also told Turner in December that Otha wasthe leader and that he was trying to organizeRespondent's employees.Wes Taylor also askedTurner if he had heard Taylor speak about- the factthat employees who joined the Union were going tobe laid off. Taylor then confirmed the fact that theonly ones that were to be laid off were those whosigned cards. The Lancaster brothers and Simonswere laid off on December 3 and Moore wasdischarged on December 9. Later in December,Taylor told employee Carpenter that, in his opinion,the reason Otha and the others were laid off wasbecause of their union activity. In February 1975,Wes Taylor told Carpenter that Carpenter did nothave to tell him who was in the Union becauseTaylor knew who they were.this question was unnecessary,and we upholdtheAdministrative LawJudge's ruling.We also find no merit in Respondent's exception to the AdministrativeLaw Judge'sdenial of Respondent's offer of proof thatRonnie Taylor,Respondent'sown witness,was coercedby the Unionto sign a falsestatement for the purpose of showing that such coercion or inducement ofRonnie Taylor would in and of itself have probative force with respect todeterminingthe credibility of Turnerand Carpenter.This kindof evidencewould not support an inference that either Turner or Carpenter had alsobeen coerced into giving adverse statements.We also note that the Admunstrative Law Judge inadvertently stated thatWes Taylorapproached Turner about the middle of November and askedTurner if hewanted to join the Union.The record shows that Turner wasapproachedby Otha LancasterContrary totheAdministrative Law Judge,we do not rely on PaulTaylor's testimony,since it is clear that his testimony is unworthyof beliefAs noted bythe Administrative Law Judge at the hearing,it is apparent thatPaul Taylorwas untruthful either on the firstday of thehearing when betestified for the General Counsel in support of the complaint allegations ofviolations of Sec. 8(a)(1), or was untruthful on the second day of the hearingwhen he gave testimony which was in direct conflict with that given by himon the previous dayWe agree therefore with the Administrative LawJudge's evaluation at the hearingthat Paul Taylorwas not a crediblewitness, but unlike the Administrative Law Judge, we place no reliance onhis testimony. UNITED TERRAZZO PRECAST CO.613Accordingly, we find that the credited testimony ofTurner and Carpenter amply supports the Adminis-trative Law Judge's finding.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, United TerrazzoPrecast Co., Advance Tile Company, Inc., Consoli-dated Tile & Terrazzo Corporation, Raleigh, NorthCarolina, its officers, agents, successors, and assigns,shall take the action set forth in said recommendedOrder.Respondent denies that the three companies are a singleintegrated business enterprise. However, in Case 11-RC-3985, the Board found United Precast is wholly owned byAdvance Tile Company and Consolidated Tile are ownedby the same stockholders, the president of United is vicepresident of Consolidated andviceversa There is someinterchange of employees between the companies and it isclear that with common ownership, common officers,directors, and operators both companies constitute a singleintegrated business enterprise.Respondent stipulated at the hearing that the Union is alabor organization within the meaning of Section 2(5) ofthe Act. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act. I sofind.II.THE ALLEGED UNFAIR LABOR PRACTICESDECISIONSTATEMENT OF THE CASEBERNARD J.SEFF, Administrative Law Judge: Pursuantto an unfair labor practice charge filed on December 11,1974,1and a complaint issued on February 26, 1975,allegingthatRespondent, United Terrazzo Precast Co.,discriminatorilydischarged four of its employees2 andengaged inother acts violative of Section 8(a)(1) andRespondent thereby violated Section 8(a)(3) and (1) of theNational Labor Relations Act. Respondent denies thecommissionof any unfair labor practices. The hearing wasconducted by me on April 3 and 4, 1975, in Raleigh, NorthCarolina. The General Counsel filed an unopposed motionto correct the transcript which I hereby grant.At the conclusion of the hearing at which evidence waspresentedby the General Counsel and by Respondent, thepartieswaived oral argument and thereafter submittedwritten briefs which have been duly considered. Upon theentire record and upon my observation of the'demeanor ofthe witnesses, I make the following:FINDINGSAND CONCLUSIONS1.JURISDICTIONThe business of the Respondent (this proceedingconcernsUnitedTerrazzo PrecastCompany) is thesecuring of orders from various customers throughout thecountry and then fabricating a product known as terrazzowhich is made of cement and marble chips. The product isused on steps, window sills, base, and various items of thatnature.Respondent admits in its answer that it operates undercharterof,and iswholly owned by, Advance TileCompany,Inc., aNorth Carolina corporation. Consolidat-ed Tile & Terrazzo Corporation, with offices and facilitiesinRaleigh,North Carolina, during the past 12 monthsreceived raw materials from points directly outside theState of North Carolina, valued in excess of $50;000.A.The FactsOtha Lancaster, Roy Lancaster, and William Simmonswere discharged on December 3 and Moore was dis-charged on December 9. All the men were told by Babuinthey were being let go because of bad business. They werenever recalled and have not worked for Respondent sincethey were discharged.In October Edward Bean was hired but he only workedabout 2 weeks after which he quit. He testified that he is anInternational representative of the Union. His role as ashort-time employee was to organize the men. In thiscapacity he met the Company's employees and moreespeciallyhe initially contacted the two Lancasters,Simmons, and Moore. The first union meeting took placein Bean's hotel room on November 7 at which time all fouremployees signed union cards. It is not denied on therecord that the various unfair labor practices of theRespondent took place after these men signed union cards.Simmons thereafter,together with Bean and Otha, wentto the Trailway Bus station, a church, and visited someemployees' homes on behalf of the Union. Otha, who wastheUnion's chief protagonist, and the other dschargeestalked the Union up in the plant among the employeeswhose total number at the beginning of the organizingcampaign consisted of approximately 13 men. The fourmen who were discharged also attended a union meetingwhich also occurred in Bean's hotel room on November 22.B.The DischargeesOtha Lancaster had approximately 8 years' experiencewith Respondent during which he had three breaks in hisemployment. Since 1973 he was responsible for pouringcement,loading trucks, and framing precasts. He wasregarded as a good and experienced employee and whenRay Baduin, company vice president, decided to cut backon his working force he at first thought to keep Otha but helater changed his mind.Roy Lancaster, brother of Otha, began working forRespondent on July 9. He was a helper, who worked withhis brother running the mixer, transporting the mix in aIAll dates refer to 1974 unless otherwise indicated.2Otha Lancaster,Roy Lee Lancaster,WilliamMoore,andWilliamSimmons. 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDwheelbarrow to forms in which Otha poured the terrazzo.He was told about the Union by Bean, signed a card onNovember 7, attended the union meeting on November 22,and discussed the Union with his brother.William Moore started to work for Consolidated in 1970when it commenced its business operations. He wastransferred toUnited Terrazzo in April where he per-formed a number of tasks including grouting (handlingthinmortar),grinding, and other work as it was needed.During the time Bean worked for Respondent, Mooreworked with him and it was Moore who introduced BeantoOtha.Moore discussed the Union in the plant duringlunch timewith the two Lancasters and Simmons. He alsosignedthe union card on November 7 and attended theunion meetingon November 22.William Simmons began his job with Respondent onOctober 8 as a helper. He learned about the Union fromBeanin the Precast shop. He also signed a card onNovember 7 and thereafter accompanied Bean and Othato the TrailwayBus station,a church and also visitedemployees at their homes to talk up the Union.It should be noted that Baduin discharged the employeeson December3, a Tuesday. It should be further remarkedthat no precipitating incident occurred on the day of thedischargeswhich otherwise might explain the suddendischarges so early in the workweek.During the course of his testimony Badum said he hadknown the layoffs were due to take place 90 days beforeDecember 3. In this connection it was stated to both Othaand Mooreby Ernest Rusnak, plant superintendent, whotestified he was surprised that the layoffs took place whenthey did. On -December 2, one day before the layoffs,Rusnak told Otha that it looked like there might be enoughwork to last through the middle of June. In-the same vein,Rusnak told Moore that there was sufficient work to last atleast through spring.Rusnakadmitted in directexaminationas a witness forRespondent that he, had spoken to Otha and "I told him tothe best of my recollection that we had work up on theboards until February . . . and I felt that we had enough tocarryus through spring over at the other office[Consolidated Company]."C.Independent 8(a)(]) ViolationsIn the early part, of November 1974, employee DavidTurner was approached by Foreman Wes Taylor while hewas at work. Turner testified that Wes Taylor asked him ifhe had heard anything about the Union organizingRespondent.Turner replied that he had heard nothing atthattime. In the same conversation Taylor said Otha andRoy Lancaster, and some of the others had signed unioncards. Taylor also told Turner "and that they were going toget laidoff on account of their union activity." On anotheroccasion,about December 5, he said that Otha was theleaderand he was trying to organize the Company. Taylorasked Turner "if he heard Taylor speak about the fact thatthe employees who joined the Union were going to be laidoff." Turner answered, "Yes sir" and Taylor said, "JustOtha and Roy Lancaster and some others." No othernamesof employees were mentioned by Taylor during theabove conversation. Once again Taylor approached Turnerabout the middle of November and asked Turner if hewanted to join a umon, and Turner told him he would join.The two Lancasters, Moore and Simmons, were subse-quently laid off early in December.Another incident took place which was testified to byCedric Carpenter. On this occasion, which took place inmid-December, Foreman Taylor spoke to Carpenter andsaid, "in his opinion the reason Otha and them got laid offwas because of their union activity." Later, in February1975, Foreman_ Taylor asked Carpenter if he would join aunion if it came in. Carpenter avoided a direct -answer byasking Taylor if he was in the Union. Carpenter testifiedthat Foreman Taylor responded, "you don't have to tell mewho was in_ it, I know whois in it."On the next day, inmid-December after the four discriminatees were dis-charged,Paul Taylor, one of Wes Taylor's sons, wasstanding with a group of employees near the Precast officewhen Foreman Taylor came up and said they were laid offbecause of union activities. The foreman added that "wewould get laid off too if we joined."The record containsmentionof two of Paul Taylor'saffidavits of February 10, 1975. The first of these indicatesthathe had heard that the Lancasters, Moore, andSimmonswere laid off because ofunionactivities.Thesecond states that Paul Taylor recalled his father sayingthat he "thought or heard" that the men had been laid offbecause of union activity. In a third affidavit, dated March26, 1975, Taylor stated that his father did not use the words"thought or heard." By way of explanation Paul Taylorsaid that a part owner of United Precast was Cecil Gibbswho is his uncle and who lives right next door to WesTaylor. Taylor then went on to say that when he gave theaffidavits he feltsomeconcern because he did not want toget his father involved in this situation. On the second dayof the hearing Paul Taylor requestedpermissionto resumethe witness stand. He testified that the information he hadsworn to on the previous day was untrue and he wanted torecant it out of a sense of guilt. He testified that when hereturned home at the end of the first day of thehearing,both his sister and his wife broughtpressure; to bear on himand told him that his testimonymightincriminate hisfather. In the context of theevents asthey unfolded at thehearing, I am convinced and find that Paul Taylor'stestimony on the first day was the truth and his recantationwas untrue. Furthermore, the record shows that onDecember 4, 1974, Paul Taylor, David Turner, CedricCarpenter, and Ronnie Taylor (another son of Wes Taylor)gave testimony which was identical with what Paul testifiedto and thus Paul's testimony was mutually corroborated byall fourwitnesses. I credit the testimony of this group anddiscredit Paul's second thoughts on his testimony of theprevious day. To recapitulate, Paul testified that:.my Dadcameup and said, "they were laid offbecause ofunionactivities."Wes Taylor who is myfather,made this statement. Wes Taylor also said ".. .we would get laid off too if we joined.The United States Circuit Court of Appeals for thesecond circuit inN.L.R.B. v. Universal Camera Corp.,179F.2d 749, 754, held that it is not uncommon "to believesome and not all" of a witness' testimony. UNITED TERRAZZO PRECAST CO.615Wes Taylor is the foreman who committed numerous8(a)(1)Acts.He is very hard of hearing. His testimony isgarbled and he demonstrated confusion in many of hisanswers. He either could not hear the questions, asked ofhim or did not understand them. His answers were oftennot responsive to the questions asked. From the welter ofconfusion that developed in his testimony he did say thathis boss, Badum, never spoke to him about the Union andhe (Taylor) never mentioned the Union to any employees.His testimony was fumbling, unclear, and confused. I donot credit Taylor and fmd him to be an incredible witness.The Company's defense is that the permanent layoff ofthe four employees was due solely and only because ofadverse economic conditions and that the layoffs wereeffectuated to reduce overhead. Badum testified that therewas a drastic reduction in sales in the 6 months immediate-ly preceding December 1974, which necessitated a reduc-tion in the precast employee complement:19741973June$26,000July$43,783July1,188Aug.21,501Aug.34,758Sept.57,669Sept.12,153Oct.38,860Oct.Nov.6,300Nov. -Dec.2,500Dec.$74,099$170,613These figures show a reduction in business of $96,514from the year's previous comparable period. As the figuresindicate there were no orders in the Precast operationduringOctober,November, and December. The workperformed by the employees during the month of Decem-ber 1974 was 'generated by orders from previous months.Also during the period of poor business and no businessthe cost of raw materials increased enormously. The puceof cement increased 33 percent; steel increased from 7, 8,and 9 cents per pound to 28, 29, and 30 cents per pound;marble chips,' which are an important component ofterrazzo, increased from a 1972 price of $3035 per ton to$65-$68 per ton. Baduin testified that in order to meet a$1,000 payroll weekly his company had to produce $3,000worth of orders and products each week. There is no doubtthat business fell off sharply in the last 6 months of 1974from the same period in 1973 due to the nationwide slumpin the construction industry. Also, on the week followingthe layoffs the Precast operation was reduced from a 40-hour week to a 32-hour workweek.Badum testified that in August 1974, poor businessrequired that he reduce the working force by the elimina-tion'of six employees. Similarly, the problems facing him inDecember 1974 required a reduction in the number ofemployees of four men. He further stated that noemployees were added to the payroll since December. In3 100 NLRB 702, 715 (1973).fact three additional employees have been discharged thusmaking a total of seven employees who were let go inDecember.Baduin said that he first learned of union activity onFriday, December 6. Word to this effect was given to himby an employee, Preston High, who had been a truckdriverand consolidator. High was under the "influence" when hetold Badum that there had been meetings in hotels byemployees of Precast and the Consolidated companies. Thenext time he heard about union activities came about whenthe NLRB field examiner, his attorneys and Baduin met todiscuss a copy of an NLRB charge filed on behalf of thefour alleged discriminatees on December 11, 1974. He alsostated he had had no discussions with Wes Taylor aboutthe Union. I do not credit Baduin.Idoubt that this last statement is correct. There wereonly a handfull of employees (approximately 9) left in theplant.Without placing undue reliance of the Board's smallplant doctrine it appears that the activities of the fouremployees, who were discharged attended a union meetingon November 22 and had all signed union cards onNovember 7. These activities of necessity involved conver-sationand discussion which enveloped some if not all ofRespondent's employees. It is reasonable to infer, as I do,thatRespondent secured information about the unionactivity of these employees.Avon Convalescent Center, Inc.3The Company's defense is that the permanent layoff ofthe four employees was due solely andonlyto adverseeconomic conditions. The layoffs took place in order toreduce overhead. There was a drastic reduction in sales inthe United plant in the 6 months immediately precedingDecember 1974, which necessitated a reduction in thePrecast employee complement. However, no satisfactoryexplanation was offered by Respondent for the basis ofhow it selected the employees to be eliminated. Apparent-ly, there was no understandable seniority plan in opera-tion. Baduin said that one employee who worked continu-ously for 16 years had seniority. Also, and a matter ofparamount importance, is whether or not an employee wasrelated to either Baduin or Gibbs. Nepotism was a primaryconsideration after which skill and ability played a part inthe selection.Respondent places heavy reliance on its defense on itsassertion that Baduin had no knowledge of the unionactivities of the four employees. However, I credited thetestimony of David Turner that Wes Taylor knew abouttheir union activities as early as the middle of November1974.According to Turner, whom I credit since histestimony was given in a straightforward and convincingmanner,Wes Taylor told him that employees who joinedtheUnion would be laid off. In this conversation Taylormentioned "Otha and Roy Lancaster and some others."The other instances of independent 8(a)(l) activityengaged in by Wes Taylor show that he knew of the unioncampaign, made threats against those active unionists andin February 1975, Taylor told employee Cedric Carpenterthat in his opinion, "the reason Otha and them got laid offwas because of their union activity." Later Taylor toldCarpenter, "You don't have to tell me who was in it, I 616DECISIONSOF NATIONALLABOR RELATIONS BOARDknow who is in it." I credit Carpenter's testimony. Hespoke confidentially, without hesitation and believably.It iselementary as a matter of law that the actions andknowledge of Wes Taylor, an undemed supervisor, areimputed to his principal, Baduin, and are binding onRespondent.It should be noted that Wes Taylor mentioned asdischargees the exact four men who were the nucleus of theUnion's organizing campaign. If this is a coincidence it is aremarkable one. Based on the above, I am persuaded thatRespondent violated Section 8(a)(3) and (1) of the Act andI so find. I did not find that Respondent also created theimpression of surveillance because this allegation is basedon one isolated remark made by Wes Taylor some monthsafter the December discharges.CONCLUSIONS OF LAW1.By terminating the employment of Otha Lancaster,Roy Lancaster, William Moore, and William Simmons andfailing to reinstate them because they engaged in unionactivities for the purpose of collective bargaining and othermutualaid and protection, Respondent has engaged inunfair labor practices within the meaning of Section 8(a)(3)and (1) of the Act.2.The aforesaid are unfair labor practices within themeaning ofSection 2(6) and (7) of the Act.3.By interrogating employees as to their union mem-bership and threatening them with discharge for engagingin unionactivitiesRespondent violated the Act within themeaning of Section8(a)(1).THE REMEDYHaving found that Respondent engaged in certain unfairlabor practices, I shall recommend that Respondent beordered toceaseand desist therefrom, and from like andrelatedunfairlabor practices, and that it take theaffirmative action provided for in the recommended Order,below, which I find necessary to effectuate the policies ofthe Act.Having found that Respondent unlawfully dischargedOtha Lancaster, Roy Lancaster,WilliamMoore, andWilliam Simmons,itwill be recommended that Respon-dent be ordered to offer them immediate and fullreinstatementto their former or substantially equivalentpositions,without prejudice to their seniority or otherrightsand" privileges, and that Respondent make each ofthem whole for any loss of pay that he may have sufferedby payment to them of a sum of money equal to that whichhe would normally have earned from December 3, 1974, tothe date of the offer of reinstatement, less net earnings, ifany, during such period, to be computed in the mannerprescribed in F.W.Woolworth Company,90 NLRB 289(1950), andIsisPlumbing & Heating Co.,130 NLRB 716(1962).Upon the foregoing findings of fact, conclusions of law,and the entirerecord, and pursuant to Section 10(c) of theAct, I herebyissue thefollowing recommended:ORDER4Respondents,United Terrazzo Precast Co., AdvanceTileCompany, Inc., and Consolidated Tile & TerrazzoCorporation, their officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Discouraging union activities of its employees bydischarging any of its,employees or by discriminating inany other manner in regard to their hire or tenure ofemployment or any term or condition of employment.(b) Interrogating our employees as to their unionsympathies and activities.(c)In any, like or related manner interfering with,restraining, or coercing employees in the exercise of theirrights under Section 7 of the Act.2.Take the following affirmative action, which isdeemed necessary to effectuate the policies of the Act:(a)Offer Otha Lancaster, Roy Lancaster,WilliamMoore, and William Simmons, immediate and full re-instatement to their former or substantially equivalentpositions without prejudice to their seniority or other rightsand privileges, discharging if necessary any employeeshired to replace them, and make them whole for any loss ofearnings they may have suffered as a result of the unlawfultermination of their employment, in the manner set forth insection of this Decision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, timecards, personnel records, and all otherrecords necessary for the determination of the amount ofbackpay due and the rights of reinstatement i'nder theterms of this Order.(c)Post at its place of business in Raleigh, NorthCarolina,copiesof the attached noticemarked"Appendix." 5 Copies of said notice, on forms provided bythe Regional Director for Region 11, after being signed byan authorized representative of Respondents, shall beposted by Respondents immediately upon receipt thereof,and be maintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(d)Notify the Regional Director for Region 11, inwriting, within 20 days from the date of this Decision whatsteps the Respondents have taken to comply herewith.IT IS FURTHER ORDERED that the complaint be dismissedas to any unfair labor practices not specifically foundherein.4 In the event no exceptions are filed as provided in Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeitsfindings, conclusions, and Order,and all objections thereto shall bedeemed waived for all purposes5 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board." UNITED TERRAZZO PRECAST CO.617APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discourage union activity of ouremployees by discriminatorily discharging our employ-ees orin any other manner discnminating,against themin regard to their hire or tenure of employment or anytermor condition of employment.WE WILL NOT, in any like or related manner,interfere with, restrain, or coerce our employees in theexerciseof their right to engage in union activities forthe purpose of collective bargaining or other mutual aidor protection.WE WILL NOT interrogate our employees-as to theirunion sympathies and activities.WE WILL offer Otha Lancaster, Roy, Lancaster,William Moore and William Simmons reinstatement totheirformeror substantially equivalent positionswithout prejudice to any seniority or other rights, andprivileges previously enjoyed, and make them whole forany loss of pay suffered as a result of the discriminationagainst them, discharging if necessary any personshired to replace them.UNITED TERRAZZO PRECASTCo.,ADVANCE TILECOMPANY, INC.,CONSOLIDATED TILE &TERRAZZO CORPORATION